Case 1:21-cv-20559-MGC Document 11 Entered on FLSD Docket 06/10/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       Case No. 21-cv-20559-COOKE/O’SULLIVAN

  ROSELIN V. VILLEGAS,

         Plaintiff,

  vs.

  FRUDECO LLC, et al.,

        Defendants.
  ____________________________________/
                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION
         THIS MATTER is before me upon the Order Approving Settlement and Report and
  Recommendation (“R&R”) of the Honorable John J. O’Sullivan, Chief U.S. Magistrate
  Judge, ECF No. 10.
         Judge O’Sullivan has ordered approval of the settlement and recommends that I
  dismiss this case with prejudice. The parties have not filed Objections to the R&R, and the
  time to do so has passed.
         I have reviewed the parties’ joint motion for approval of settlement and
  accompanying exhibits, Judge O’Sullivan’s R&R, the record, and the relevant legal
  authorities. Having done so, I find Judge O’Sullivan’s R&R to be clear, cogent, and
  compelling.
         Accordingly, Judge O’Sullivan’s R&R is AFFIRMED and ADOPTED as the Order
  of this Court. It is hereby ORDERED and ADJUDGED that this action is dismissed with
  prejudice.




                                              1
Case 1:21-cv-20559-MGC Document 11 Entered on FLSD Docket 06/10/2021 Page 2 of 2




         DONE and ORDERED in chambers, at Miami, Florida, this 9th day of June 2021.




  Copies furnished to:
  John J. O’Sullivan, Chief U.S. Magistrate Judge
  Counsel of record




                                                    2
